Citation Nr: 0839156	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  03-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board notes that the veteran requested and was scheduled 
for a hearing before a Veterans Law Judge, but did not appear 
for the hearing.  Accordingly, the Board considers the 
appellant's request for a Board hearing to be withdrawn and 
will proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704 (d), (e) (2008).


FINDINGS OF FACT

1.  By a December 2000 rating decision, the RO denied a 
petition to reopen a previously denied claim of service 
connection for a bipolar disorder; the veteran did not 
appeal.

2.  The evidence related to the veteran's bipolar disorder 
claim received since the December 2000 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

A December 2000 decision denying a petition to reopen a claim 
of service connection for bipolar disorder is final; new and 
material evidence sufficient to reopen the veteran's claim 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 20.1100 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran was denied service connection for bipolar 
disorder in May 1998.  Notice of the denial was sent to the 
veteran on May 11, 1999.  The claim was denied because the 
evidence of record did not show that her bipolar disorder 
occurred in or was caused by service.  The veteran did not 
appeal that decision.  A petition to reopen was denied in 
December 2000.  The veteran was informed of the denial and of 
her right to appeal on January 2, 2001; she did not appeal.  
She applied to have her claim reopened in correspondence 
received in November 2001.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the December 
2000 rating decision consisted of the veteran's service 
medical records (SMRs) through the end of her period of 
active duty ending in June 1982, and VA and private medical 
records.  The SMRs showed alcohol abuse, and treatment for 
injuries that the veteran received while under the influence 
of alcohol.  Post-service medical records document treatment 
for bipolar disorder, multiple personality disorder, and 
alcohol and drug abuse.  

The relevant evidence received since the December 2000 denial 
consists of VA medical records, private medical records, 
Social Security Administration (SSA) records (essentially 
duplicates of numerous VA and private records medical 
records), personnel records, and a September 2008 statement 
by W.W., M.D.  The evidence documents the veteran's diagnosis 
and treatment for a bipolar disorder.  

A VA medical record dated in October 2001 reveals that the 
veteran's bipolar disorder was thought to have begun 
somewhere between 1978 and 1981.  The record further 
indicates that there was sufficient evidence to suggest that 
the onset of the illness occurred, and further exacerbation 
occurred, in the one year following discharge from service.  

In a September 2008 statement, Dr. W.W. opined that the 
veteran's behaviors in the military indicated that she showed 
signs of bipolar disorder while in the military.  He based 
his opinion upon a review of the veteran's records.  

Since the foregoing newly received evidence relates to the 
unestablished fact necessary to reopen the previously denied 
claim, namely, evidence of the occurrence of bipolar disorder 
while in service, the Board finds that it is both new and 
material.

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for bipolar disorder has been received, and the application 
to reopen will therefore be granted.


ORDER

The claim of entitlement to service connection for a bipolar 
disorder is reopened; to this limited extent, the appeal of 
this issue is granted.


REMAND

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The veteran should be sent an updated VCAA letter notifying 
her of the information and evidence necessary to substantiate 
the underlying claim of service connection for a bipolar 
disorder.  This is so in light of the reopening of her claim. 
38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, VA will provide a medical examination when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The veteran has not been afforded a VA examination to assess 
the likelihood that a bipolar disorder began in service.  In 
order to properly assess the veteran's claim, a VA 
examination should be accomplished.  This is especially 
required given the October 2001 VA medical record and the 
opinion of Dr. W.W.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions: 

1.  The RO must ensure that all action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the RO must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record  (1) that is 
necessary to substantiate the appellant's 
claim for service connection; (2) that VA 
will seek to provide; and (3) that the 
claimant is expected to provide.  See 
also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The notice to the veteran must also 
include the criteria for assignment of 
disability ratings and for award of an 
effective date.  See Dingess/Hartman v. 
Nicholson, supra.  

2.  After securing any additional records 
the veteran may have identified, the 
veteran should be scheduled for a VA 
psychiatric examination to assess whether 
her bipolar disorder is attributable to 
her period of military service.  All 
necessary tests should be conducted.  The 
examiner is requested to, among other 
things, obtain a detailed history of the 
veteran's symptoms as observed by her and 
others since service, review the record, 
and provide an opinion as to the medical 
probabilities that the veteran currently 
suffers from a bipolar disorder that is 
traceable to her military service.  The 
examiner should review the claims file, 
including a copy of this remand.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  If an opinion is 
provided that differs from Dr. W.W.'s or 
the comment made in the October 2001 VA 
medical record, the examiner should 
explain the discrepancy.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect her claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the underlying issue 
of service connection for a bipolar 
disorder in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


